Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 November 09, 2015

The Court of Appeals hereby passes the following order:

A16A0364. ALPHA TIMBO v. THE STATE.

      Alpha Timbo pled guilty to two counts of malice murder. He subsequently filed
a motion to vacate an allegedly void sentence, which the trial court denied. Timbo
filed this direct appeal. Under our Constitution, however, the Supreme Court has
appellate jurisdiction over “[a]ll cases in which a sentence of death was imposed or
could be imposed.” See Ga. Const. of 1983, Art. VI, Sec. VI, Par. III (8). Because a
penalty of death can be imposed for the crime of murder, jurisdiction is proper in the
Supreme Court. See OCGA § 17-10- 30 (b); Neal v. State, 290 Ga. 563, 572 (722
SE2d 765) (2012) (Hunstein, J., concurring); see also State v. Thornton, 253 Ga. 524
(322 SE2d 711) (1984) (directing this Court to transfer “all cases in which either a
sentence of death or of life imprisonment has been imposed upon conviction of
murder”). Accordingly, Timbo’s appeal is hereby TRANSFERRED to the Supreme
Court for disposition.

                                       Court of Appeals of the State of Georgia
                                                                            11/09/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.